 



Exhibit 10.93
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Originally Effective March 12, 2003
First Amendment Effective January 1, 2004
Amendment and Restatement Effective May 17, 2006
Second Amendment and Restatement Effective March 1, 2007
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between
Gen-Probe Incorporated, a Delaware corporation with offices at 10210 Genetic
Center Drive, San Diego, California 92121 (“Gen-Probe”), and Henry L. Nordhoff
(the “Executive”).
     The parties hereto agree as follows:

1.   Amendment and Restatement of Employment Agreement. The Employment Agreement
between Gen-Probe and Executive dated March 12, 2003, as previously amended as
of January 1, 2004 and May 17, 2006, is hereby amended and restated as set forth
herein as of March 1, 2007 (the “Amendment Effective Date”).

2.   Term of Employment. This Agreement shall be immediately effective. This
Agreement, and Executive’s employment hereunder, shall be for a term of three
years from May 17, 2006, provided, however, that Gen-Probe’s obligations
pursuant to Sections 8(c) and 9 of this Agreement shall be for an indefinite
term. At any time during the term of this Agreement, either party may terminate
this Agreement, and Executive’s employment, in accordance with the provision of
Sections 7 and 8 of this Agreement.

3.   Position and Duties. The Executive shall serve as President and Chief
Executive Officer of Gen-Probe, and shall have commensurate responsibilities and
authority. The Board of Directors may from time to time particularly specify the
Executive’s duties and authority. The Executive shall not engage in or perform
duties for any other persons or entities that interfere with the performance of
his duties hereunder, provided that the Executive may continue to serve on the
boards of directors and boards of trustees on which he served on March 12, 2003.
Any outside board of director positions accepted by the Executive after March
12, 2003 will be subject to approval by the Board of Directors of Gen-Probe.  
4.   Salary, Bonus and Benefits.

  (a)   Salary. During the period of Executive’s employment, Gen-Probe shall pay
Executive an annual base salary of $645,000.00. This base salary may be
increased by the Compensation Committee of the Board, subject to the terms of
this Agreement and consistent with the Executive’s performance and Gen-Probe’s
policy regarding adjustments in officer compensation established from time to
time by the Compensation Committee. The base salary shall not be decreased
during the term of this Agreement.

 



--------------------------------------------------------------------------------



 



  (b)   Bonus. In addition, at the discretion of the Compensation Committee, the
Executive will be awarded incentive compensation, in the form of a cash bonus
for each fiscal year during his employment, based upon performance. Executive’s
target bonus shall be seventy-five percent (75%) of his base salary; however,
the actual bonus shall be set at the discretion of the Compensation Committee.  
  (c)   Stock Options/Restricted Stock. In addition, Executive may be awarded
stock options, restricted stock awards and other equity compensation awards by
Gen-Probe’s Compensation Committee, with such terms and conditions as the
Compensation Committee may determine in its sole discretion.     (d)   Life
Insurance. Gen-Probe will obtain and pay for a term life insurance policy
providing for payment of $1,000,000 in benefits to the Executive’s designated
beneficiaries should the Executive die during the term of this Agreement. (This
policy shall be in addition to any coverage provide by Gen-Probe’s group life
insurance plan pursuant to subsection (g), below.)     (e)   Disability
Insurance. Gen-Probe will obtain and pay for a long-term disability insurance
policy providing for payment at a rate of no less than $200,000 per annum to
Executive should Executive suffer a long-term disability during the term of this
Agreement. (This policy shall be in addition to any coverage provide by
Gen-Probe’s group disability insurance plan pursuant to subsection (g), below.)
    (f)   AD& D Insurance. Gen-Probe will obtain and pay for an AD&D insurance
policy providing for a benefit to Executive (or his beneficiaries) of $400,000
(airplane) or $200,000 (automobile or walking) should Executive suffer
accidental death or accidental disability during the term of this Agreement.    
(g)   Other Benefits. The Executive shall be entitled to participate in the
employee benefit programs (including but not limited to medical, dental, life
and disability insurance, 401K retirement plan, and vacation program), as
adopted and maintained by Gen-Probe. The Executive may receive such other and
additional benefits as the Compensation Committee or Board may determine from
time to time in its sole discretion.

5.   Expense Reimbursement. The Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary expenses incurred by him in
performing services hereunder, including all expenses of travel and living
expenses while away from home on business or at the request of, and in the
service of Gen-Probe; provided, that such expenses are incurred and accounted
for in accordance with the policies and procedures established by Gen-Probe.

6.   Indemnification. Gen-Probe shall indemnify the Executive to the maximum
extent permitted by law, by the by-laws of Gen-Probe and by the Indemnification
Agreement dated August 19, 2002, between the Executive and Gen-Probe, as it may
be amended (the “Indemnification Agreement”), if the Executive is made a party,
or threatened to be made

2



--------------------------------------------------------------------------------



 



a party, to any threatened or pending legal action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that the
Executive is or was an officer, director or employee of Gen-Probe or any
subsidiary or affiliate thereof, in which capacity the Executive is or was
serving at Gen-Probe’s request, against reasonable expenses (including
reasonable attorneys’ fees), judgments, fines and settlement payments incurred
by him in connection with such action, suit or proceeding.

7.   Termination. The Executive may terminate his employment hereunder at any
time, with or without Good Reason (as defined below) upon written notice to
Gen-Probe. If Executive contends that Good Reason exists for his termination,
such notice shall specifically and expressly state the grounds which he contends
constitute Good Reason. Gen-Probe may terminate the Executive’s employment
hereunder at any time, subject to the terms of this Agreement, with or without
Cause (as defined below) upon written notice to the Executive. If this Agreement
is terminated, all compensation and benefits other than severance benefits
described in Section 8 below, to the extent applicable, shall immediately cease,
except that the Executive will be entitled, through the date of termination, to
payment of his salary and benefits under Gen-Probe benefit programs and plans in
accordance with their terms.       As used in this Agreement, “Good Reason”
shall mean any of the following events that are not consented to by the
Executive: (i) the removal of the Executive from his position as the Chief
Executive Officer of Gen-Probe; (ii) a substantial and material diminution in
the Executive’s duties and responsibilities hereunder; (iii) a reduction of the
Executive’s base salary or target bonus percentage; (iv) the location of the
Executive’s assignment on behalf of Gen-Probe is moved to a location more than
30 miles from its present location; (v) the failure of Gen-Probe to obtain a
satisfactory agreement from any successor to Gen-Probe to assume and agree to
perform this Agreement; or (vi) a material breach by Gen-Probe of its
obligations under this Agreement after notice in writing from the Executive and
a reasonable opportunity for Gen-Probe to cure or substantially mitigate any
material adverse effect of such breach. The Executive’s consent to any event
which would otherwise constitute Good Reason shall be conclusively presumed if
the Executive does not exercise his rights to terminate this Agreement for Good
Reason under this section within six (6) months of notice of the event.       As
used in this Agreement, “Cause” shall mean any of the following events: (i) any
act of gross or willful misconduct, fraud, misappropriation, dishonesty,
embezzlement or similar conduct on the part of Executive; (ii) the Executive’s
conviction of a felony or any crime involving moral turpitude (which conviction,
due to the passage of time or otherwise, is not subject to further appeal);
(iii) the Executive’s misuse or abuse of alcohol, drugs or controlled substances
and failure to seek and comply with appropriate treatment; (iv) willful and
continued failure by the Executive to substantially perform his duties under
this Agreement (other than any failure resulting from disability or from
termination by the Executive for Good Reason) as determined by a majority of the
Board after written demand from the Board of Directors for substantial
performance is delivered to the Executive, and the Executive fails to resume
substantial performance of his duties on a continuous basis within 30 days of
such notice; (v) the death of the Executive; or

3



--------------------------------------------------------------------------------



 



(vi) the Executive becoming disabled such that he is not able to perform his
usual duties for Gen-Probe for a period in excess of six (6) consecutive
calendar months.

8.   Severance Benefits in Certain Events. If Gen-Probe terminates the
Executive’s employment for reasons other than Cause, or if the Executive
terminates his employment for Good Reason, the Executive shall be entitled to
receive the following severance benefits:

  (a)   Salary. The Executive shall continue to receive his base salary, at the
rate in effect at the time of his termination of employment, in monthly
installments commencing the first day of the first month following termination
and continuing for an aggregate period of twenty-four (24) months (the “Salary
Continuation Period”); provided, however, that if termination under this
Section 8 occurs in connection with a Change in Control, then the Executive
shall receive a single lump sum payment, payable within 10 days of termination,
equal to thirty-six (36) months’ base salary. For purposes of this Agreement,
“Change in Control” shall have the meaning set forth on Attachment “1” to this
Agreement (hereby incorporated by reference). For purposes of this Agreement, a
termination shall be “in connection with” a Change in Control if termination
occurs within the period six (6) months prior to or eighteen (18) months after a
Change in Control.         Notwithstanding anything to the contrary set forth
herein, the provisions of this paragraph shall control if Executive’s employment
terminates within the period six (6) months prior to a Change in Control. Any
lump sum payment contemplated by this Section 8(a) shall be made within 10 days
of the Change in Control and shall be in lieu of, and not in addition to,
payments that would otherwise be made to Executive over the remainder of the
Salary Continuation Period. Additionally, any payments that would otherwise be
made to Executive over the remaining portion of the Salary Continuation Period
following the Change in Control shall accelerate as of the date of the Change in
Control only if such Change in Control is a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, in each case for purposes of Section 409A(a)(2)(A)(v) of
the Internal Revenue Code and the regulations and other guidance thereunder. Any
lump sum payment contemplated by this Section 8(a) shall be reduced by an amount
equal to the aggregate Salary Continuation Period payments already made to
Executive, if any. It is the intent of this paragraph to structure the
Executive’s severance benefit payments so that any lump sum payment of the
Executive’s severance that may occur in connection with a Change in Control
shall not result in the payments being subject to Section 409A(a)(1) of the
Internal Revenue Code.     (b)   Bonus. The Executive shall be entitled to
receive a pro rata portion of the target bonus provided in Section 4(b) for the
year in which his employment terminates. The Executive shall also be entitled to
receive, in addition to the salary payment described in Section 8(a), above, an
amount equal to two times the Executive’s targeted level bonus in the year of
the termination; provided, however, that if termination under this Section 8
occurs in connection with a Change in Control,

4



--------------------------------------------------------------------------------



 



      then the Executive shall be entitled to receive an amount equal to three
times the Executive’s targeted level bonus in the year of the termination. The
amount payable hereunder shall be paid in the same manner as and on the same
schedule as the salary compensation paid under subsection (a) above.     (c)  
Health Care Insurance. Continued health care coverage under Gen-Probe’s medical
plan will be provided, without charge, to the Executive and his eligible
dependents until the earlier of (i) Executive’s sixty-fifth (65th) birthday or
(ii) the first date that the Executive is covered under another employer’s
health benefit program providing substantially the same or better benefit
options to the Executive without exclusion for any pre-existing medical
condition. The period of time medical coverage continues under this Agreement
will be counted as coverage time under COBRA. Such coverage may be provided at
Gen-Probe’s option either by payment directly to Gen-Probe’s health insurance
carrier, through Gen-Probe’s own employee medical expense plan if Gen-Probe is
self-insured, or through reimbursement of Executive’s COBRA premiums upon
submission of reasonable substantiation. After Executive reaches age 65,
Gen-Probe will provide up to $10,000.00 per year in medical reimbursement to
cover medical expenses incurred but not covered by either Medicare Part A and B
or Medicare Supplemental Insurance. The Executive is expected to carry
Supplemental Medicare Insurance and to comply with the Insurance Plan
restrictions to maximize coverage.         Reimbursement payments made pursuant
to this Section 8(c) shall be made in the same calendar year in which the
expense is incurred or, if later, by the fifteenth day of the third calendar
month following the date the expense was incurred. No reimbursement payments
shall be made unless the Executive provides a professional bill, receipt or
other written documentation acceptable to Gen-Probe that sets forth the charge
for the service rendered and the date of service.     (d)   Life Insurance.
During the Salary Continuation Period, Gen-Probe will pay the premium for
continued life insurance coverage, if any, that the Executive may have elected
under Gen-Probe’s Life Insurance and Supplemental Life Insurance plan, subject
to payment by the Executive of the portion of such premium not contributed by
Gen-Probe under such plan.     (e)   [Intentionally Omitted.]     (f)  
Outplacement Services. Gen-Probe agrees to provide Executive with outplacement
services during the first six months of the Salary Continuation Period at a
level not lower than the services provided to senior officers of Gen-Probe prior
to the March 12, 2003.     (g)   Tax Matters. All compensation described in this
Agreement will be subject to Gen-Probe’s collection of all applicable federal,
state and local income and employment withholding taxes.

5



--------------------------------------------------------------------------------



 



  (h)   Release of Claims. Gen-Probe’s obligation to make the payments and
provide the benefits hereunder shall be conditioned upon Executive’s execution
of a release of all claims that he then may have other than claims under
Section 6 or the Indemnification Agreement, in standard form and content. The
release shall be mutual and shall also be signed on behalf of Gen-Probe.     (i)
  Section 409A of the Internal Revenue Code and Specified Employees. If
Gen-Probe determines that any of the severance benefits payable to the Executive
pursuant to this Section 8 fail to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Internal Revenue Code as a result of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code which applies to specified
employees of publicly traded companies, the payment of such benefit shall be
accelerated to the minimum extent necessary so that the benefit is not subject
to the provisions of Section 409A(a)(1) of the Internal Revenue Code. (It is the
intention of the preceding sentence to apply the short-term deferral provisions
of Section 409A of the Internal Revenue Code, and the regulations and other
guidance thereunder, to the severance benefits payments, and the payment
schedule as revised after the application of the preceding sentence shall be
referred to as the “Revised Payment Schedule.”) However, if there is no Revised
Payment Schedule that would avoid the application of Section 409A(a)(1) of the
Internal Revenue Code, the payment of such benefits shall not be paid pursuant
to a Revised Payment Schedule and instead shall be delayed to the minimum extent
necessary (e.g., payments to which Executive would otherwise be entitled during
the first six months following separation from service shall accumulate and be
paid at the expiration of such period, unless a permitted distribution event
occurs during such period) so that such benefits are not subject to the
provisions of Section 409A(a)(1) of the Internal Revenue Code. The Board may
attach conditions to or adjust the amounts paid pursuant to this Section 8 to
preserve, as closely as possible, the economic consequences that would have
applied in the absence of this Section 8; provided, however, that no such
condition or adjustment shall result in the payments being subject to Section
409A(a)(1) of the Internal Revenue Code

9.   Health Care Cost Reimbursement After Retirement. After Executive (i) ceases
full time employment with Gen-Probe and (ii) reaches age 65, Gen-Probe will
provide up to $10,000.00 per year in medical reimbursement to cover medical
expenses incurred but not covered by either Medicare Part A and B or Medicare
Supplemental Insurance. The Executive is expected to carry Supplemental Medicare
Insurance and to comply with the Insurance Plan restrictions to maximize
coverage.       Reimbursement payments made pursuant to this Section 9 shall be
made in the same calendar year in which the expense is incurred or, if later, by
the fifteenth day of the third calendar month following the date the expense was
incurred. No reimbursement payments shall be made unless the Executive provides
a professional bill, receipt or other written documentation acceptable to
Gen-Probe that sets forth the charge for the service rendered and the date of
service. Additionally, all payments made pursuant to this

6



--------------------------------------------------------------------------------



 



    Section 9 are subject to Gen-Probe’s collection of any applicable federal,
state and local income and employment withholding taxes.   10.   Excise Tax on
Parachute Payments.

  (a)   Gross-Up Payment. If it is determined that any payment or distribution
of any type to the Executive or for his benefit by Gen-Probe, any of its
affiliates, any person who acquires ownership or effective control of Gen-Probe
or ownership of a substantial portion of Gen-Probe’s assets (within the meaning
of section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations thereunder) or any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Total Payments”), would be subject to the excise tax imposed
by section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax and any such interest or penalties are collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount calculated to
ensure that after the Executive pays all taxes (and any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Total Payments.     (b)   Determination by
Accountant. All determinations and calculations required to be made under this
Section 10 shall be made by an independent accounting firm selected by the
Executive from among the largest four (4) accounting firms in the United States
(the “Accounting Firm”). The Accounting Firm shall provide its determination
(the “Determination”), together with detailed supporting calculations regarding
the amount of any Gross-Up Payment and any other relevant matter, to the
Executive and Gen-Probe within five (5) days after the Executive or Gen-Probe
made a request (if the Executive reasonably believes that any of the Total
Payments may be subject to the Excise Tax). If the Accounting Firm determines
that no Excise Tax is payable by the Executive, it shall furnish the Executive
with a written statement that it has concluded that no Excise Tax is payable
(including the reasons therefor) and that the Executive has substantial
authority not to report any Excise Tax on his federal income tax return. If a
Gross-Up Payment is determined to be payable, it shall be paid to the Executive
within five (5) days after the Determination has been delivered to him or
Gen-Probe. Any determination by the Accounting Firm shall be binding upon
Gen-Probe and the Executive, absent manifest error.     (c)   Over- and
Underpayments. As a result of uncertainty in the application of section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments not made by Gen-Probe should
have been made (“Underpayment”) or that Gross-Up Payments will have been made by
Gen-Probe that should not have been made (“Overpayment”). In either event, the
Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred. In the case of an

7



--------------------------------------------------------------------------------



 



      Underpayment, Gen-Probe shall promptly pay the amount of such Underpayment
to the Executive or for his benefit. In the case of an Overpayment, the
Executive shall, at the direction and expense of Gen-Probe, take such steps as
are reasonably necessary (including the filing of returns and claims for
refund), follow reasonable instructions from, and procedures established by,
Gen-Probe, and otherwise reasonably cooperate with Gen-Probe to correct such
Overpayment, provided, however, that (i) the Executive shall in no event be
obligated to return to Gen-Probe an amount greater than the net after-tax
portion of the Overpayment that the Executive has retained or has recovered as a
refund from the applicable taxing authorities and (ii) this provision shall be
interpreted in a manner consistent with the intent of Subsection (a) above,
which is to make the Executive whole, on an after-tax basis, from the
application of the Excise Tax, it being understood that the correction of an
Overpayment may result in the Executive’s repaying to Gen-Probe an amount that
is less than the Overpayment.     (d)   Limitation on Parachute Payments. Any
other provision of this Section 10 notwithstanding, if the Excise Tax could be
avoided by reducing the Total Payments by $10,000 or less, then the Total
Payments shall be reduced to the extent necessary to avoid the Excise Tax and no
Gross-Up Payment shall be made. If the Accounting Firm determines that the Total
Payments are to be reduced under the preceding sentence, then Gen-Probe shall
promptly give the Executive notice to that effect and a copy of the detailed
calculation thereof. The Executive may then elect, in his sole discretion, which
and how much of the Total Payments are to be eliminated or reduced (as long as
after such election no Excise Tax shall be payable), and the Executive shall
advise Gen-Probe in writing of his election within ten (10) days of receipt of
notice. If the Executive make no such election within such ten (10)-day period,
then Gen-Probe may elect which and how much of the Total Payments are to be
eliminated or reduced (as long as after such election no Excise Tax shall be
payable), and it shall notify the Executive promptly of such election.

11.   Miscellaneous.

  (a)   Arbitration. Executive and Gen-Probe agree that any and all claims or
disputes that in any way relate to or arise out of Executive’s employment with
Gen-Probe or the termination of such employment (including but not limited to
claims under this Agreement or any other contract, tort claims, and statutory
claims of employment discrimination, retaliation or harassment) shall be
resolved exclusively through final and binding arbitration in San Diego,
California. Executive and Gen-Probe waive any rights to a jury trial in
connection with such claims or disputes. The costs of the arbitration, including
the fees of the arbitrator, shall be borne exclusively by Gen-Probe. Any such
arbitration shall take place in San Diego, California and shall be conducted by
a single neutral arbitrator who shall be a retired federal or state judge, to be
appointed by the American Arbitration Association (“AAA”) in accordance with AAA
rules. The applicable procedural rules of AAA shall govern the arbitration. The
arbitrator’s decision shall be delivered in writing and shall disclose the
essential findings and

8



--------------------------------------------------------------------------------



 



      conclusion on which the arbitrator’s decision is based. The parties shall
be permitted to conduct adequate discovery to allow for a full and fair
exploration of the issues in dispute in the arbitration proceeding. The
arbitrator may grant any relief which otherwise would have been available to the
parties in a court proceeding. The decision and award of the arbitrator shall be
final and binding, and judgment upon the arbitrator’s award may be entered by
any court of competent jurisdiction.     (b)   Governing Law. This Agreement
shall be construed and enforced in accordance with and be governed by the laws
of the State of California.     (c)   Entire Agreement. This Agreement and the
Indemnification Agreement set forth the entire agreement and understanding
between the Executive and Gen-Probe on the subject matter hereof, and supersede
any other negotiations, agreements, understandings, oral agreements,
representations and past or future practices, whether written or oral, on the
subject matter hereof. No provision of this Agreement may be amended,
supplemented, modified, cancelled, or discharged unless such amendment,
supplement, modification, cancellation or discharge is agreed to, in writing,
signed by the Executive and a duly authorized officer of Gen-Probe (other than
the Executive); and no provisions hereof may be waived, except in writing, so
signed by or on behalf of the party granting such waiver.     (d)   Validity.
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.     (e)  
Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have duly given when personally delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:
Henry L. Nordhoff
251 Ocean View Avenue
Del Mar, California 92014
If to Gen-Probe:
Vice President, Human Resources
Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, California 92121

9



--------------------------------------------------------------------------------



 



With a copy to:
General Counsel
Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, California 92121

  (f)   Successors. Gen-Probe will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of Gen-Probe, by agreement in form
and substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that Gen-Probe
would be required to perform it if no such succession had taken place. This
Agreement and all rights under the Agreement shall be binding upon and shall
inure to the benefit of and be enforceable by the party’s personal or legal
representatives, executors, administrators, heirs, and successors.     (g)   No
Right to Continued Employment. Nothing herein shall be construed as giving the
Executive any rights to continued employment with Gen-Probe, and Gen-Probe shall
continue to have the right to terminate the Executive’s employment at any time,
with or without cause, subject to the provisions of this Agreement.

     In witness whereof, the parties have executed this Agreement.

          Executive:   Gen-Probe Incorporated:
 
       
          /s/ Henry L. Nordhoff
  By                       /s/ Diana De Walt
 
       
Henry L. Nordhoff
                          Diana De Walt
 
      Vice President, Human Resources
 
       
 
  By                       /s/ R. William Bowen
 
       
 
                          R. William Bowen
 
      Vice President and General Counsel

10



--------------------------------------------------------------------------------



 



ATTACHMENT “1”
DEFINITION OF “CHANGE IN CONTROL”
     Change in Control.
“Change in Control” shall mean a change in ownership or control of Gen-Probe
effected through any of the following transactions:
     (a) any person or related group of persons (other than Gen-Probe or a
person that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, Gen-Probe) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of Gen-Probe’s outstanding securities by means of
any transaction or series of transactions; or
     (b) there is a change in the composition of the Board over a period of
thirty-six (36) consecutive months (or less) such that a majority of the Board
members (rounded up to the nearest whole number) ceases, by reason of one or
more proxy contests for the election of Board members, to be comprised of
individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were still in office at the time such election or
nomination was approved by the Board; or
     (c) the stockholders of Gen-Probe approve a merger or consolidation of
Gen-Probe with any other corporation (or other entity), other than a merger or
consolidation which would result in the voting securities of Gen-Probe
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or another entity) more than 66-2/3% of the combined voting
power of the voting securities of Gen-Probe or such surviving entity outstanding
immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a recapitalization of Gen-Probe (or
similar transaction) in which no person acquires more than 25% of the combined
voting power of Gen-Probe’s then outstanding voting securities shall not
constitute a Change in Control; or
     (d) the stockholders of Gen-Probe approve a plan of complete liquidation of
Gen-Probe or an agreement for the sale or disposition by Gen-Probe of all or
substantially all of Gen-Probe’s assets.

11